Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Patricia Darden appeals the district court’s order denying her 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction. We have reviewed the record and ñnd no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Darden, No. 3:03-cr-00291-HEH-2 (E.D.Va. Aug. 3, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.